Citation Nr: 1441785	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether for pension benefits purposes, it was proper to find that the Veteran was in fugitive felon status from March [redacted], 2009, to June [redacted], 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2012, the Veteran testified at a video hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript has been associated with the claims file.

This case was previously before the Board in May 2012 when it was remanded for additional development.  As discussed below, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A valid felony warrant for the Veteran's arrest was in effect from March [redacted], 2009, to June [redacted], 2009.


CONCLUSION OF LAW

The criteria for entitlement to payment of VA nonservice-connected pension for the period from March [redacted], 2009, to June [redacted], 2009, have not been met.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in May 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the May 2012 remand was to obtain outstanding court documents.  Those records have been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the May 2012 remand directives and the Board may now proceed with the adjudication of the claim.  

Veterans Claims Assistance Act of 2000 (VCAA)

The matter at issue in this case, essentially a determination of the Veteran's fugitive felon status, is governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting that application of the VCAA notice provisions to chapter 53 proceedings is explicitly precluded).

Legal Criteria 

A pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e)(1) (2013).

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2) (2013).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2013).  

The statute, which bars Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011). 

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id. 

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date. M21- 1MR, Pt. X, Ch. 16.2f.

Analysis 

The Veteran asserts that the March 2009 warrant was issued in error and therefore it was improper to suspend the payment of his VA pension benefits from March [redacted], 2009, to June [redacted], 2009.  

At his January 2012 hearing, the Veteran testified that when he was released from jail in March 2009 after serving three days because of a parole violation, he was neither brought before a Judge nor told that he needed to continue to see his parole officer.  In March 2009, following his release, a warrant was issued because of the Veteran's failure to see a Judge in March 2009.  The Veteran testified that when he was brought before the Judge in June 2009, he was released from his parole obligation, told this release should have occurred when he was first released from jail in March 2009, and that the March 2009 arrest warrant would not have been issued if the March 2009 release had been handled properly.

Court documents indicate that the Veteran was convicted of a third degree felony and placed on probation.  A warrant for the Veteran's arrest was issued on March [redacted], 2009, for failure to comply with the terms of his probation stemming from his felony conviction.  The warrant was recalled on June [redacted], 2009, when the Veteran was booked.  

The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Although the Veteran testified that the warrant would not have been issued if his March 2009 release had been handled properly, there is no objective evidence to support his contentions.  To the contrary, Court documents from the Fourth District Court, Utah City, are silent for any evidence that there was a defect in the warrant, which rendered it void ab initio, nor did the court use the terminology nunc pro tunc or otherwise indicate that the recall of the warrant was effective prior to the date of the order.  Accordingly, the Veteran's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the March [redacted], 2009, warrant was properly issued.

Absent evidence the warrant was void ab initio or that it was recalled with an effective date prior to June [redacted], 2009, the warrant remained valid during the duration of the period it was outstanding.  Under these circumstances, the Veteran was not entitled to receive his nonservice-connected pension benefits based on his status as a fugitive felon from March [redacted], 2009, to June [redacted], 2009.
ORDER

The withholding of the Veteran's nonservice-connected pension benefits from March [redacted], 2009, to June [redacted], 2009, on the basis of his status as a fugitive felon was proper.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


